Citation Nr: 0922561	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  

A review of the claims file shows that a claim of service 
connection for a left ear infection has been pending since 
the Veteran filed this claim in June 1995.  Moreover, the 
record raises a claim of service connection for a left ear 
acoustic neuroma and service connection for left ear hearing 
loss and tinnitus secondary to that tumor.  As will be 
discussed below, the ear infection and left acoustic neuroma 
claims are inextricably intertwined with the Veteran's 
pending claims for left ear hearing loss and tinnitus.  
Accordingly, they must be adjudicated by the RO prior to 
adjudication of the current appeal.

The merits of the Veteran's claims for service connection for 
left ear hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  An unappealed May 1994 rating decision denied service 
connection for hearing loss.

2.  The evidence received since the May1994 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for left ear 
hearing loss. 




CONCLUSION OF LAW

The evidence received subsequent to the May 1994 rating 
decision is new and material, and the claim for service 
connection for left ear hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is rendering a decision in favor of the Veteran 
to the extent outlined below and is remanding the underlying 
claim of entitlement to service connection, a discussion of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is unnecessary at this 
time.  

The Veteran and his representative contend that the 
claimant's left ear hearing loss is a result of his military 
service.  It is requested that the Veteran be afforded the 
benefit of the doubt. 

Service connection for hearing loss was first denied by the 
RO in a May 1994 rating decision.  Notice of this denial was 
provided to the Veteran and he did not appeal.   The Veteran 
filed an application to reopen a claim of service connection 
for left ear hearing loss in February 2005.  The law provides 
that if new and material evidence has been presented or 
secured with respect to matters which have been disallowed, 
these matters may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the May 
1994 decision in light of the totality of the record.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims file since the decision 
in question and finds that the evidence includes for the 
first time medical evidence that indicates that the Veteran 
suffers hearing loss as defined by VA in his left ear.  See 
38 U.S.C.A. § 3.385 (2008); VA examination dated in March 
2005.  Thus, the Board finds that the additional evidence is 
both new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened, and to this extent only, the appeal is granted. 


REMAND

As noted above, a claim of entitlement to service connection 
for a left inner ear infection has been pending since 1995 
and the record raises the claim of entitlement to service 
connection for a left acoustic neuroma and service connection 
for left ear hearing loss and tinnitus secondary to the left 
acoustic neuroma.  These claims are inextricably intertwined 
with the Veteran's current claims of entitlement to service 
connection for left ear hearing loss and tinnitus.  
Therefore, adjudication of these issues must be deferred 
pending the RO's adjudication of these claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter). 

As to the claims of service connection for left ear hearing 
loss and tinnitus, the Veteran claims that he had problems 
with tinnitus and left ear hearing loss since service, 
including due to his 1985 closed head injury.  In this 
regard, while the March 2005 VA examiner opined the left 
acoustic neuroma caused his left ear hearing loss and 
tinnitus, neither this examiner nor any other physician 
opined as to whether the left acoustic neuroma was caused or 
aggravated by military service.  See service treatment 
records dated in June 1981 and January 1983; VA examination 
dated in July 1983; also see 38 C.F.R. §§ 3.303, 3.310 
(2008); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder).  Therefore, the Board finds 
that a remand is also required to obtain a clarifying medical 
opinion as to this question.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should adjudicate the 
claims of entitlement to service 
connection for a left inner ear infection 
and a left acoustic neuroma.

2.  The RO/AMC should arrange for the 
Veteran to be provided a VA examination 
by a specialist who the RO/AMC deems 
appropriate to render an opinion 
regarding the etiology of the Veteran's 
left ear hearing loss and tinnitus.  The 
claims folder is to be provided to the 
examiners for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of 
the Veteran, the examiner should address 
the following in the examination report:

(a)	Please render an opinion as to 
the likelihood (likely, unlikely, 
at least as likely as not) that 
the growth of the Veteran's left 
acoustic neuroma either began in, 
or was caused by, the Veteran's 
military service.

(b)	Please render an opinion as to 
the likelihood (likely, unlikely, 
at least as likely as not) that 
the Veteran's military service 
caused his left ear hearing loss 
and/or tinnitus.

(c)	Please render an opinion as to 
the likelihood (likely, unlikely, 
at least as likely as not) that 
the Veteran's left ear hearing 
loss and/or tinnitus was caused or 
aggravated by the Veteran's closed 
head injury in 1985.

(d)	Please render an opinion as to 
the likelihood (likely, unlikely, 
at least as likely as not) that 
the Veteran's left ear hearing 
loss manifested its self to a 
compensable degree in the first 
post-service year.

(e)	Please render an opinion as to 
the likelihood (likely, unlikely, 
at least as likely as not) that 
the Veteran's left acoustic 
neuroma, caused or aggravated his 
left ear hearing loss and/or 
tinnitus.

(f)	Please render an opinion as to 
whether the Veteran has a chronic 
left ear infection, and if it is 
determined that he does, what the 
likelihood (likely, unlikely, at 
least as likely as not) is that 
the disease was caused by his 
military service.

(g)	Please render an opinion as to 
the likelihood (likely, unlikely, 
at least as likely as not) that 
the Veteran's chronic left ear 
infection, caused or aggravated 
his left ear hearing loss and/or 
tinnitus.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated VCAA notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Also see 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  Specifically 
the RO/AMC should fully adjudicate the 
claim for tinnitus on a direct and 
secondary service connected basis and re-
adjudicate the claim for left ear hearing 
loss on a direct and secondary service-
connected basis.  If any of the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


